Case 1:19-cv-07256-VSB Document 5
                                3 Filed 08/08/19
                                        08/02/19 Page 1 of 9




                                                   7256
Case 1:19-cv-07256-VSB Document 5
                                3 Filed 08/08/19
                                        08/02/19 Page 2 of 9
Case 1:19-cv-07256-VSB Document 5
                                3 Filed 08/08/19
                                        08/02/19 Page 3 of 9
Case 1:19-cv-07256-VSB Document 5
                                3 Filed 08/08/19
                                        08/02/19 Page 4 of 9
Case 1:19-cv-07256-VSB Document 5
                                3 Filed 08/08/19
                                        08/02/19 Page 5 of 9
Case 1:19-cv-07256-VSB Document 5
                                3 Filed 08/08/19
                                        08/02/19 Page 6 of 9
Case 1:19-cv-07256-VSB Document 5
                                3 Filed 08/08/19
                                        08/02/19 Page 7 of 9
Case 1:19-cv-07256-VSB Document 5
                                3 Filed 08/08/19
                                        08/02/19 Page 8 of 9
Case 1:19-cv-07256-VSB Document 5
                                3 Filed 08/08/19
                                        08/02/19 Page 9 of 9




               The Clerk of Court is directed to close this case.




                            8/8/2019
